                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF IOWA
                              WESTERN DIVISION

 UNITED STATES OF AMERICA,

                                                        No. CR 18-4050-MWB-KEM
               Plaintiff,
 vs.
                                                      ORDER REGARDING
 RONALD HEGEL                                     MAGISTRATE JUDGE’S REPORT
                                                    AND RECOMMENDATION
                                                   CONCERNING DEFENDANT’S
               Defendant.
                                                         GUILTY PLEA

                             ___________________________

                                  I.     BACKGROUND
       On May 24, 2018, defendant Ronald Hegel was charged in a single-count
indictment with knowingly making a false statement and report and willfully overvaluing
property and security for the purpose of influencing the action of State Bank of Spencer,
Iowa, in connection with a loan, in that he submitted an inventory that contained false
entries, when in truth and in fact, he knew that he had sold inventory out of trust and not
all of the entries were collateral for such loan, all in violation of 18 U.S.C. § 1014.
Hegel initially pleaded not guilty to the charges, but on October 24, 2018, he entered a
notice of his intention to plead guilty in this case.
       On November 19, 2018, Hegel appeared before United States Magistrate Judge
Kelly K.E. Mahoney and entered a plea of guilty to the single count of the Indictment,
pursuant to a plea agreement, a copy of which was entered into evidence. On November
19, 2018, Judge Mahoney filed a Report And Recommendation that Hegel’s guilty plea
to the single count of the Indictment be accepted.
       No party filed objections to the Report And Recommendation by the deadline of
December 3, 2018. Consequently, I now undertake the necessary review of Judge
Mahoney’s recommendation to accept Hegel’s guilty plea in this case.


                          II.    APPLICABLE STANDARDS
       A district judge must review a magistrate judge’s Report And Recommendation in
a criminal case under the following standards:
             Within fourteen days after being served with a copy, any party
             may serve and file written objections to such proposed
             findings and recommendations as provided by rules of court.
             A judge of the court shall make a de novo determination of
             those portions of the report or specified proposed findings or
             recommendations to which objection is made. A judge of the
             court may accept, reject, or modify, in whole or in part, the
             findings or recommendations made by the magistrate judge.
             The judge may also receive further evidence or recommit the
             matter to the magistrate judge with instructions.
28 U.S.C. § 636(b)(1); see also FED. R. CRIM. P. 59(b). Thus, when a party objects to
any portion of a Report and Recommendation, the district judge must undertake a de novo
review of that portion.
       On the other hand, any portion of a Report and Recommendation to which no
objections have been made must be reviewed under at least a “clearly erroneous”
standard. See, e.g., Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (noting that
when no objections are filed “[the district court judge] would only have to review the
findings of the magistrate judge for clear error”). As the Supreme Court has explained,
“[a] finding is ‘clearly erroneous’ when although there is evidence to support it, the
reviewing court on the entire evidence is left with the definite and firm conviction that a
mistake has been committed.” Anderson v. City of Bessemer City, 470 U.S. 564, 573-
74 (1985) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)).



                                            2
      A district judge may elect to review a Report and Recommendation under a more-
exacting standard even if no objections are filed:
                      Any party who desires plenary consideration by the
               Article III judge of any issue need only ask. Moreover, while
               the statute does not require the judge to review an issue de
               novo if no objections are filed, it does not preclude further
               review by the district judge, sua sponte or at the request of a
               party, under a de novo or any other standard.
Thomas v. Arn, 474 U.S. 140, 150 (1985).


                                   III.   DISCUSSION
      Because the parties have filed no timely objections to the Report And
Recommendation, I have reviewed the Report And Recommendation for clear error.
Grinder, 73 F.3d at 795; 28 U.S.C. § 636(b)(1); see also FED. R. CRIM. P. 59(b). Based
on that review, I am not “left with the definite and firm conviction that a mistake has
been committed.” Anderson, 470 U.S. at 573-74. As such, I hereby accept the Report
And Recommendation and accept defendant Hegel’s plea of guilty to Count 1 of the
Indictment.1
      IT IS SO ORDERED.
      DATED this 4th day of December, 2018.



                                           ______________________________________
                                           MARK W. BENNETT
                                           U.S. DISTRICT COURT JUDGE
                                           NORTHERN DISTRICT OF IOWA

      1
        United States v. Cortez-Hernandez, 673 Fed. App’x 587, 590-91 (8th Cir. 2016)
(per curiam), suggests that a defendant may have the right to de novo review of a
magistrate judge’s recommendation to accept a plea of guilty even if no objection is filed.
But see 28 U.S.C. § 636(b)(1); FED. R. CRIM. P. 59(b). I will undertake a de novo
review of the Report and Recommendation if a written request for such review is filed
within seven days after this order is filed.

                                             3
